 

LOGO [g297812g40s41.jpg]

111 N Canal St

Chicago, Illinois 60606

USA

+1 312 517 5000

gogoair.com

Exhibit 10.1.38

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

American Airlines, Inc.

4333 Amon Carter Blvd.,

Ft. Worth, TX 76155

USA

ATTN: Ryan Maitland

December 21, 2016

Ryan:

This letter agreement (“Letter Agreement”) by and between Gogo LLC (“Gogo”) and
American Airlines, Inc. (“American”) is being executed in connection with
(i) the Third Amended and Restated In-Flight Connectivity Services Agreement,
dated as of September 13, 2012, between Gogo and American (as amended to date,
the “Original AA Agreement”), (ii) the In Flight Connectivity Services
Agreement, dated as of September 13, 2012, between Gogo and American (as amended
to date, the “Apollo Agreement”) and (iii) the Amended and Restated In Flight
Connectivity Services Agreement, dated as of March 14, 2012, between Gogo and
American (as successor in interest to US Airways, Inc.) (as amended to date, the
“US Agreement”, and collectively with the Original AA Agreement and the Apollo
Agreement, the “Connectivity Agreements”), each of which provide for the
installation of certain equipment and provision of certain services related to
Gogo’s in-flight connectivity on certain aircraft operated by American. By way
of this letter, the parties wish to modify the terms under which Gogo provides
its Gogo Vision in-flight entertainment product on Gogo-equipped American
aircraft. Capitalized terms used but not defined herein will have the meanings
ascribed to them in the Connectivity Agreements.

Effective as of November 1, 2016 (the “Effective Date”), the parties hereby
agree as follows:

 

1) User Pricing.[***].

 

2) American Fees. As of the Effective Date, Section 7 of Exhibit L of the
Original AA Agreement, Section 6 of Exhibit L of the Apollo Agreement, and
Section 6 of Exhibit D and the last 2 sentences of section 10.2 of Exhibit D of
the US Agreement, will be of no further force and effect, and will be replaced
with the following:

 

  a. [ ***].

 

3)

Invoicing and Payment. Gogo shall invoice American for amounts payable hereunder
on a monthly basis. Payment by American for any amounts payable under this
Letter Agreement shall be made net [***] days from the

 



--------------------------------------------------------------------------------

LOGO [g297812g13d92.jpg]

  date of American’s receipt of Gogo’s invoice therefor, which date shall be
noted thereon. In the event that American in good faith disputes any invoiced
amount(s), then within [***] following American’s receipt of the invoice,
American will notify Gogo in writing of the disputed amount(s) and submit
payment for all undisputed amounts in accordance with this Section 3, and
American’s nonpayment of such disputed amounts pending resolution will not
constitute a breach by American of this Letter Agreement or any of the
Connectivity Agreements. The unpaid disputed amount(s) will be resolved by
mutual negotiations of the Parties. Invoices to American hereunder shall be sent
by Gogo using American’s electronic invoicing system. All amounts shall be
payable in U.S. Dollars and paid via check to Gogo at the following address:

 

     Gogo LLC

     Attn: Accounts Receivable

     111 N. Canal St., Suite 1500

     Chicago, IL 60606

 

4) Marketing. Section 11 of Exhibit L of the Original AA Agreement and
Section 10 of Exhibit L of the Apollo Agreement are hereby deleted and of no
further force and effect.

 

5) Survival. Notwithstanding anything herein to the contrary, any sections or
portions of any sections of this Letter Agreement that by their express terms
survive, or by their nature should survive, expiration or termination of this
Letter Agreement (including, without limitation, any sections or portions of
sections relating to payment rights and obligations) shall survive such
expiration or termination. For the avoidance of doubt, this Letter Agreement
shall expire and terminate upon the execution of the Unified In-Flight
Connectivity Hardware, Services and Maintenance Agreement between the parties,
which is currently under negotiation.

 

6) Counterparts. This Letter Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Letter
Agreement.

 

7) Effectiveness. Except as modified by this Letter Agreement, the Connectivity
Agreements shall continue in full force and effect. In the event of any
inconsistency between this Letter Agreement and the Connectivity Agreements,
this Letter Agreement shall control.

[signature page follows]

 

 

      

 

CONFIDENTIAL

   Page 2



--------------------------------------------------------------------------------

LOGO [g297812g13d92.jpg]

If you are in agreement with the foregoing, please execute and return to us a
copy of this Letter Agreement.

 

GOGO LLC

By:

 

 /s/ John Happ

Name:   

John Happ

Title:   

SVP Regional President

 

ACCEPTED AND AGREED TO

This 22 day of December, 2016

AMERICAN AIRLINES, INC. By:   

 /s/ Spencer Dickinson

Name:  

Spencer Dickinson

Title:  

Managing Director

 

 

      

CONFIDENTIAL

   Page 3